Title: To George Washington from William Augustine Washington, 1 June 1799
From: Washington, William Augustine
To: Washington, George



My Dr Sir
Haywood June 1st 1799

Your two favors of the 20th & 24th by Capt. Bowcock I have recd with two Barrels of Whiskey & a Barrel of Fish; the first I have not

tryed, but have no doubt of its being good, the latter are very fine & I have to return you my thanks for the present.
Mr Wm Flood the Excr of Mr Thacker Washington has consented to let the Estates Corn go in my Contract with you; Capt. Bowcock carried up 39 Barrels the last load which was the reason of the Corn holding out that much more than the rect, that Corn being delivered after the Rect was given—Capt. Bowcock is to call on Mr Flood to fill him up, and expects to receive 100 Barrels or perhaps a little more, so that I expect the whole quantaty sent to you will be about 493 Barrels—I wish it was in my power to accomodate you with the use of the Money for the Corn as long as you might want it; but really my Dr Sir I never was more pushed and distressed for Money in my life to fullfill my contracts, & I really fear with all my exertions I shall fail in doing so, owing to the miserable Crops I made last year.
You will be pleased to let me know at what price the Corn is to be settled at, and I will endeavour to draw on you at—as long time as possable, say 30—60—or 90 days—perheps Mr Flood may want his Money at the shortest period mentioned.
I shall take an opportunity of letting my Neighbours know that you will exchange Whiskey & Fish for Grain; and have no doubt but many will be fond of doing it. Mr Park now sends by Capt. Bowcock, (as he tells me) 169 Bar[rel]s of Corn to exchange for Whiskey—I shall in future get all my Whiskey & Fish from you.
Mrs Washington Unites with me in our most respectful compliments to you & Mrs Washington. I am my Dr Sir with much sincerity Your Affectionate Nephew

Wm Augt. Washington


P.S. If Mr Flood should write for Whiskey, Flower or Fish you will be pleased to furnish him.

